DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs 8a-8d, Fig 12c, and Fig 12d lack reference characters and labels for different components in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “comprises,” “comprising,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Page 3, Lines 4-5). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “A Paediatric Anesthesia Breathing Circuit with Multiple Switchable Flow Paths”
Appropriate correction is required.
Claim Objections
Claim 1, 2, and 16 are objected to because of the following informalities:  
The phrase “in use” should be changed to --, in use,-- to correct the grammatical error (Claim 1, Line 10 and Line 13).
The word --from-- should be added after “connector and” to correct the grammatical error (Claim 1, Line 10 and Line 14).
A comma should be added after “the connector” to correct the grammatical error (Claim 2, Line 2).
The phrase “anaesthetic gases flow” should be changed to --a flow of anaesthetic gas-- (Claim 16, Lines 2-3).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Visual indicator of Claims 11-12
Audible indicator of Claim 11
A communications module of Claims 13-15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colas (US 2002/0117174) in view of Bain (US 3,856,051).
Regarding Claim 1, Colas discloses a breathing circuit (apparatus of Fig 1) for delivering a flow of gases to a patient (delivering at least one gas to the patient, Abstract), comprising: a connector (18, Fig 1) for connecting the circuit to a patient; an inspiration tube (58, Fig 1) connected to the connector, the inspiration tube being connectable to a ventilator (28 and/or 114, Fig 1; 28 is connected to 32 which holds oxygen, Fig 1) and for receiving an inflow of gases for 
Colas fails to disclose an open-tail reservoir bag.
However, Bain, of the same field of endeavor, teaches a flexible concentric pipe assembly (Abstract) including an open-tail reservoir bag (35 has open tail 36, Fig 2) to allow the device to be used for paediatric cases since the open tail bag provides less resistance to exhalation (Column 2, Lines 65-67; Column 3, Lines 1-7).

Regarding Claim 2, Colas-Bain combination teaches wherein, in use: the inspiration tube, the connector and the first expiratory tube form a circle flow system (Colas: 58, 18, and 56 form the circle flow system, Fig 1; Fig 3); the inspiration tube, the connector, the second expiratory tube and the open-tail reservoir bag form a T-piece flow system (Colas: 100, 18, 66, and 26 form the T-piece flow system, Fig 1; Fig 2); and the circuit is switchable between the circle flow system and the T-piece flow system (Colas: turning 82 switches between the two, Figs 2-3; 18 is a manually operated two-way valve, 82 is provided for manually moving 78 between two positions, paragraph 0017).
Regarding Claim 3, Colas-Bain combination teaches the ventilator, wherein the ventilator is switchable (Colas: turning 82 switches between the two, Figs 2-3; 18 is a manually operated two-way valve, 82 is provided for manually moving 78 between two positions, paragraph 0017) between a return mode (Colas: mode at which it is set as a circle flow system, Fig 3) and a non-return or fresh flow mode (Colas: mode at which it is set as a T-piece flow system, Fig 2).
Regarding Claim 4, Colas-Bain combination teaches the valve comprises a rotatable valve (Colas: 64, Fig 1; turning 82 switches between the two, Figs 2-3; 18 is a manually operated two-way valve, 82 is provided for manually moving 78 between two positions, paragraph 0017) 
Regarding Claim 11, Colas-Bain combination teaches at least one of a visual indicator (Colas: 82, Figs 1-3) configured to indicate a status of the circuit (Colas: the direction of 82 indicates the status or setting that the circuit is in, Figs 1-3).
Regarding Claim 13, Colas-Bain combination teaches a communications module (Colas: 114, Fig 1) configured to at least one of: receive data from at least one of other components of the circuit or external devices (Colas: gas analysis of oxygen/anesthesia gas mixture, paragraph 0019; 114 receives data about the oxygen/anesthesia gas mixture).
Regarding Claim 14, Colas-Bain combination teaches the circuit is configured to at least one of: switch between the first expiratory flow path the second expiratory flow path (Colas: turning 82 switches between the two, Figs 2-3; 18 is a manually operated two-way valve, 82 is provided for manually moving 78 between two positions, paragraph 0017) depending on at least one of: the data received from the at least one of other components of the circuit or external devices via the communications module (Colas: gas analysis of oxygen/anesthesia gas mixture, paragraph 0019; when the sevoflurane has reached the desired concentration indicated by the gas analyzer 114, 78 of 18 is moved to position, paragraph 0022; 114 receives data about the oxygen/anesthesia gas mixture; 114 is indicating the concentration which means the user can see the data collected); or send instructions via the communications module to the at least one of other components of the circuit or external devices to adjust at least one of a mode or a parameter of the at least one of other components or external devices for compatibility with the circuit (Colas: gas analysis of oxygen/anesthesia gas mixture, paragraph 0019; when the sevoflurane has reached the desired concentration indicated by the gas analyzer 114, 78 of 18 is moved to 
Regarding Claim 15, Colas-Bain combination teaches the ventilator, wherein the ventilator comprises a communications module (Colas: 114, Fig 1) and the ventilator is configured to at least one of: receive data from the circuit and adjust at least one of a mode or a flow parameter of the ventilator for compatibility with the circuit (Colas: gas analysis of oxygen/anesthesia gas mixture, paragraph 0019; when the sevoflurane has reached the desired concentration indicated by the gas analyzer 114, 78 of 18 is moved to position, paragraph 0022; 114 receives data about the oxygen/anesthesia gas mixture; 114 is indicating the concentration which can indicate to the user to adjust the position of 78).
Regarding Claim 16, Colas-Bain combination teaches the ventilator is an anesthesia delivery unit (Colas: an oxygen/anesthesia gas supply system for mixing oxygen and at least one anesthesia gas, Abstract) and is configured to provide anaesthetic gases flow (Colas: preset optimum ratio sufficient to cause anesthesia of patient with single breath, thereby providing oxygen/anesthesia gas mixture, Abstract).
Regarding Claim 17, Colas-Bain combination teaches at least one of an angle piece connector (Colas: 64 and/or 18 is an angle piece connector, Fig 1) or a mask (Colas: 22 is a face mask, paragraph 0015).
Regarding Claim 18, Colas-Bain combination teaches the circuit is an anaesthetic paediatric circuit (Colas: an oxygen/anesthesia gas supply system for mixing oxygen and at least one anesthesia gas, Abstract; Bain: device to be used for paediatric cases since the open tail bag provides less resistance to exhalation, Column 2, Lines 65-67; Column 3, Lines 1-7).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colas (US 2002/0117174) and Bain (US 3,856,051) as applied to Claim 1, and in further view of Seddon (US 5,992,294).
Regarding Claim 5, Colas-Bain combination teaches the claimed invention of Claim 1.  Colas-Bain combination fails to teach the valve comprises a plunger or a sliding shuttle at a juncture of the first expiratory tube and the second expiratory tube.
However, Seddon, reasonably pertinent to the problem of controlling a valve to switch between two outputs, teaches a hydraulic valve (Abstract) including the valve (4, Fig 1) comprises a plunger or a sliding shuttle (47, Fig 1) at a juncture (space where 4 is located between 10, 2, and 3, Fig 1) of the first output tube (tube leading to 2, Fig 1) and the second output tube (tube leading to 3, Fig 1) since this is a common and known type of valve that is used for switching between two outputs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the valve of Colas (Colas: 64, Fig 2) with the valve of Seddon (4, Fig 1) and turn the tubular branch (Colas: 66, Fig 2) to be parallel to conduit section (Colas: 54, Fig 2) along with the oxygen reservoir of Colas (Colas: 26, Fig 2) to fit the valve of Seddon, as taught by Seddon, since this is a common and known type of valve that is used for switching between two outputs.  Switching the valve of Colas with the valve of Seddon is a simple substitution since both valves perform the same function of having one input flow between two outputs.  Additionally, substituting the valve would not change the function of the device and would produce predictable results due to the simplicity of the valve’s functionality.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colas (US 2002/0117174) and Bain (US 3,856,051) as applied to Claim 11, and in further view of Skog (US 6,189,565).
Regarding Claim 12, Colas-Bain combination teaches the claimed invention of Claim 11.  Colas-Bain combination also teaches when the sevoflurane has reached the desired concentration indicated by the gas analyzer 114, 78 of 18 is moved to position (Colas: paragraph 0022).  Colas-Bain combination fails to teach the visual indicator comprises a display or an illumination element configured to indicate the status of the circuit.
However, Skog, of the same field of endeavor, teaches a valve arrangement (Abstract) including the visual indicator (9 and/or 10, Fig 1) comprises a display (10, Fig 1) or an illumination element (11 and 12, Fig 1) configured to indicate the status of the circuit (9 senses changes in side of aperture 2 corresponding to valve being fully open and the valve being fully closed and to emit signal to 10 which display operational status of valve 1, Column 3, Lines 1-12) to visually show if a valve is open or closed via an electrical display (Column 3, Lines 1-12 and Lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sensor unit and display to the valve, as taught by Skog, to visually show if a valve is open or closed via an electrical display (Skog: .
Claims 6, 7, 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colas (US 2002/0117174) and Bain (US 3,856,051) as applied to Claims 1, 2, and 4, and in further view of Haibach (US 2013/0139820).
Regarding Claim 6, Colas-Bain combination teaches the claimed invention of Claim 1.  Colas-Bain combination fails to teach the valve is biased into permitting flow via one of the first expiratory flow path or the second expiratory flow path.
However, Haibach, reasonably pertinent to the problem of biasing a valve for automatic switching of pathways, teaches an interface system (Abstract) including the valve (20”, Figs 9-10) is biased into permitting flow via one of the first expiratory flow path or the second expiratory flow path (pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to activate 20”, patient simply twists to engage gate member to stop gas flow, paragraph 0032; invention contemplates diverting flow from patient circuit to ambient atmosphere, paragraph 0033) to avoid the problem of a user forgetting to manually change the position of the valve (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring in the valve to bias it, as taught by Haibach, to avoid the problem of a user forgetting to manually change the position of the valve 
Regarding Claim 7, Colas-Bain combination teaches the claimed invention of Claim 4.  Colas-Bain combination fails to teach the valve is biased to prevent flow via either one or both of the first expiratory flow path and the second expiratory flow path.
However, However, Haibach, reasonably pertinent to the problem of biasing a valve for automatic switching of pathways, teaches an interface system (Abstract) including the valve (20”, Figs 9-10) is biased to prevent flow via either one or both of the first expiratory flow path and the second expiratory flow path (pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to activate 20”, patient simply twists to engage gate member to stop gas flow, paragraph 0032; invention contemplates diverting flow from patient circuit to ambient atmosphere, paragraph 0033; when it is in the open position, there is a bias that is preventing the gas flow from being diverted towards the ambient atmosphere) to avoid the problem of a user forgetting to manually change the position of the valve (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring in the valve to bias it, as taught by Haibach, to avoid the problem of a user forgetting to manually change the position of the valve (Haibach: paragraph 0022).  The addition of a spring within the valve can be particularly useful 
Regarding Claim 9, Colas-Bain combination teaches the claimed invention of Claim 1.  Colas-Bain combination also teaches the valve is movable between a neutral, unlocked position (Colas: position in which 18 and/or 64 is connected to 66, Figs 1-2) and a locked position (Colas: position in which 18 and/or 64 is connected to 56, Figs 1 and 3).  Colas-Bain combination fails to teach wherein: the valve is biased into the neutral, unlocked position and permits flow only through one of the first expiratory flow path or the second expiratory flow path in the neutral, unlocked position; and the valve permits flow only through another one of the first expiratory flow path or the second expiratory flow path in the locked position.
However, However, Haibach, reasonably pertinent to the problem of biasing a valve for automatic switching of pathways, teaches an interface system (Abstract) including the valve is biased (20”, Figs 9-10) into the neutral, unlocked position (gate member being in the open position, paragraph 0032) and permits flow only through one of the first expiratory flow path or the second expiratory flow path in the neutral, unlocked position (pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to activate 20”, patient simply twists to engage gate member to stop gas flow, paragraph 0032; invention contemplates diverting flow from patient circuit to ambient atmosphere, paragraph 0033; the flow path when the gate member is in the open position); and the valve permits flow only through another one of the first expiratory flow path or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring in the valve to bias it, as taught by Haibach, to avoid the problem of a user forgetting to manually change the position of the valve (Haibach: paragraph 0022).  The addition of a spring within the valve can be particularly useful especially if the user requires the valve to connect to one flow path over the other.  The spring allows the valve to automatically return to one position after the user has released their hold on the valve in another position.  This reduces the number of steps involved in switching flow paths since it would only require one manual turn, instead of two manual turns, of the valve to switch to the other position and then return the valve to its original position.
Regarding Claim 10, Colas-Bain-Haibach combination teaches the claimed invention of Claim 9.  Colas-Bain-Haibach combination also teaches the valve permits flow only through the second expiratory flow path in the neutral unlocked position (Colas: position in which 18 and/or 64 is connected to 66, Figs 1-2; turning 82 switches between the two, Figs 2-3; 18 is a manually operated two-way valve, 82 is provided for manually moving 78 between two positions, paragraph 0017; Haibach: pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to 
Regarding Claim 19, Colas-Bain-Haibach combination teaches the claimed invention of Claim 6.  Colas-Bain-Haibach combination also teaches the valve is biased into permitting flow through the second expiratory flow path (Colas: turning 82 switches between the two, Figs 2-3; 18 is a manually operated two-way valve, 82 is provided for manually moving 78 between two positions, paragraph 0017; Haibach: pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to activate 20”, patient simply twists to engage gate member to stop gas flow, paragraph 0032; invention contemplates diverting flow from patient circuit to ambient atmosphere, paragraph 0033).
Regarding Claim 20, Colas-Bain combination teaches the claimed invention of Claim 2.  Colas-Bain combination also teaches the valve is movable between a neutral, unlocked position (Colas: position in which 18 and/or 64 is connected to 66, Figs 1-2) and a locked position (Colas: position in which 18 and/or 64 is connected to 56, Figs 1 and 3).  Colas-Bain combination fails to 
However, However, Haibach, reasonably pertinent to the problem of biasing a valve for automatic switching of pathways, teaches an interface system (Abstract) including the valve is biased (20”, Figs 9-10) into the neutral, unlocked position (gate member being in the open position, paragraph 0032) and permits flow only through one of the first expiratory flow path or the second expiratory flow path in the neutral, unlocked position (pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to activate 20”, patient simply twists to engage gate member to stop gas flow, paragraph 0032; invention contemplates diverting flow from patient circuit to ambient atmosphere, paragraph 0033; the flow path when the gate member is in the open position); and the valve permits flow only through another one of the first expiratory flow path or the second expiratory flow path in the locked position (pressure of flow is sufficient to keep gate member biased in open position, spring mechanism may be employed to bias gate member in first open position, to activate 20”, patient simply twists to engage gate member to stop gas flow, paragraph 0032; invention contemplates diverting flow from patient circuit to ambient atmosphere, paragraph 0033; the flow path towards the ambient atmosphere when the gate member is in the closed position) to avoid the problem of a user forgetting to manually change the position of the valve (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring in the valve to bias it, as taught by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including anesthesia machines, spool and shuttle valves, and ventilators similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773